UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 1, 2013 Date of Report (Date of earliest event reported) FRESH START PRIVATE MANAGEMENT INC. (Exact name of registrant as specified in its charter) Nevada 333-153381 26-1972677 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 720 N. Tustin Avenue Suite 206 Santa Ana, California (Address of principal executive offices) (Zip Code) (714) 541-6100 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1. REGISTRANT’S BUSINESS AND OPERATIONS ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Binding Letter of Intent The Board of Directors of Fresh Start Private Management Inc., a Nevada corporation (the "Company") authorized the execution of a binding letter of intent dated June 12, 2013 (the "Letter of Intent") with Fresh Start NoCal LLC, a California limited liability company ("NoCal"). The Company is involved in establishing alcohol rehabilitation and treatment centers and has created certain alcohol therapeutic and rehabilitation programs consisting of a Naltrexone implant that is placed under the skin in the lower abdomen coupled with life counseling sessions from specialized counselors. The Naltrexone implant is compounded by Trinity Rx Solutions LLC ("Trinity Rx"). The Company has an exclusive license with Trinity Rx pursuant to which Trinity Rx provides the Company with the Naltrexone implant. In accordance with the terms and provisions of the Letter of Intent: (i) The Company shall grant to NoCal for the territory of Northern California (the "Territory") the right to use and distribute certain therapeutic programs and products including the Naltrexone implant (the "Products"); (ii) NoCal shall pay to the Company a one time, up-front royalty fee in the amount up to $1,000,000; and (iii) NoCal shall further pay to the Company an on-going royalty relating to the Naltrexone implant in an amount still to be determined. As of the date of this Current Report, NoCal has paid the Company an aggregate of $334,000.00. The Company entered into the Letter of Intent for the purpose of securing a binding understanding between the Company and NoCal and to further serve as a basis for negotiating a further written agreement It is intended to specify some of the proposed terms and conditions of the agreement between the Company and NoCal. 2 SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. Letter of Intent dated June 12, 2013 between Fresh Start Private Management Inc. and Fresh Start NoCal LLC. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRESH START PRIVATE MANAGEMENT INC. DATE: July 1, 2013 By: /s/ Dr. Jorge Andrade Name: Dr. Jorge Andrade Title: Chief Executive Officer/Secretary 4
